Fourth Court of Appeals
                                       San Antonio, Texas

                                   MEMORANDUM OPINION
                                           No. 04-14-00830-CV

                                       EX PARTE David REYES

                                  Original Habeas Corpus Proceeding 1

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Marialyn Barnard, Justice
                  Patricia O. Alvarez, Justice

Delivered and Filed: December 10, 2014

PETITION FOR WRIT OF HABEAS CORPUS DENIED

           On December 1, 2014, relator David Reyes filed an original pro se habeas corpus

proceeding contending he is illegally incarcerated pursuant to the trial court’s orders finding him

in contempt for failure to pay previously ordered child support and committing him to county jail

for 180 days. Specifically, Reyes asserts Sheriff Susan Pamerleau has failed to give him “good

time” credit in violation of his right to equal protection under the law. See TEX. FAM. CODE ANN.

§§ 157.008(c), 157.163 (West 2014).

           This court received from the trial court clerk a copy of the trial court’s Order Enforcing

Child Support and Medical Support Obligation dated April 6, 2010.




1
 This proceeding arises out of Cause No. 2002EM502383, styled In the Interest of J.A.R., A Child, pending in the
408th Judicial District Court, Bexar County, Texas, the Honorable Eric Rodriguez presiding.
                                                                                      04-14-00830-CV


       A relator is entitled to habeas corpus relief if he establishes he was deprived of liberty

without due process of law, or if we conclude the judgment ordering confinement is void. See In

re Henry, 154 S.W.3d 594, 596 (Tex. 2005) (orig. proceeding); In re Alexander, 243 S.W.3d 822,

824 (Tex. App.—San Antonio 2007, orig. proceeding). The purpose of a habeas corpus proceeding

is not to determine the relator’s guilt or innocence, but to ascertain if the relator has been

unlawfully confined. Ex parte Gordon, 584 S.W.2d 686, 688 (Tex. 1979) (orig. proceeding);

Alexander, 243 S.W.3d at 827.

       Reyes contends he is being denied equal protection under the law by the denial of “good

time” credits on his sentence when such credits are available to prisoners serving sentences on

criminal charges. While article 42.032 of the Texas Code of Criminal Procedure gives the sheriff

discretion to award “good time” credit to those being punished by punitive criminal contempt

orders, the statute does not apply to those being punished by coercive civil contempt orders. See

TEX. CODE CRIM. PROC. ANN. art. 42.032 § 2 (West Supp. 2014); Ex parte Acly, 711 S.W.2d 627,

628 (Tex. 1986) (orig. proceeding). The trial court’s Order Enforcing Child Support and Medical

Support Obligation in this case, which Reyes signed, imposes both punitive criminal contempt and

coercive civil contempt findings. Reyes would not be entitled to consideration for “good time”

credit under the statute for the criminal contempt portion of the order until he has satisfied the

coercive contempt portion of the order. See Acly, 711 S.W.2d at 628. The record does not

demonstrate that Reyes has satisfied the coercive contempt requirements of the trial court’s order.

Accordingly, we are unable to say that there is any abuse of discretion in the failure to award “good

time” credits in this instance. TEX. R. APP. P. 52.7(a); Walker, 827 S.W.2d at 837. Reyes has not

established that he is entitled to habeas corpus relief on this ground. See TEX. CODE CRIM. PROC.

ANN. art. 42.032 § 2; Ex parte Acly, 711 S.W.2d at 628.



                                                -2-
                                                          04-14-00830-CV


Relator’s petition for writ of habeas corpus is denied.


                                          PER CURIAM




                                        -3-